Case 1:19-cr-00374-DAB Document 14 Filed 07/18/19 Page 1 of 3

1. Dean Steward

ATTORNEY AT LAW

107 Avenida Miramar
Suite “C”

San Clemente, CA 92672
949-481-4900

July 17, 2019

Hon. Deborah A. Batts

U.S. District Judge

500 Pearl St., Courtroom 24 B
New York, NY 10007-1312

Re; U.S. v. Michael Avenatti
No. 19-CR-374-DAB

Dear Judge Batts-

I represent Michael Avenatti in the above case. I am, by copy of this
letter, informing the government of my contact with the Court. I
wish to supply the Court with information that may be helpful for
the hearing coming up on July 23, 2019 at 2:30. I have provided
this information to government counsel earlier.

I understand that the Court will set a motion date for the defense's
Rule 21 transfer motion at that hearing, and that the Court
indicated at the initial hearing that it does not intend to set a trial
date in this matter at the upcoming hearing. The defense maintains
that the Rule 21 motion is a threshold issue that should be decided
in advance of setting further deadlines in the case. For the benefit

* Admitted-California & Hawaii e Fellow-American College of Trial Lawyerse 1
fax: 949-496-6753 * e-mail: deansteward7 777 @gmail.com
Case 1:19-cr-00374-DAB Document 14 Filed 07/18/19 Page 2 of 3

of the Court, I wish to provide the following status update relating
to two other matters in which Mr. Avenatti is a defendant:

U.S. v. Avenatti- CR-19-373-PGG- (pending in SDNY)- Pre-trial
motions are due in the case before Judge Gardephe on August
19, 2019, and jury trial is set for November 12, 2019. I am not
involved in this case, but Mr. Avenatti is heavily involved in
preparing that case for trial.

U.S. v. Avenatti- SA-CR-19- 61-JVS- (pending in the CDCA)- I
am counsel for Mr. Avenatti is this case. It involves an
enormous amount of discovery!, a 61-page indictment with 35
counts and there are currently on-going discovery disputes. No
trial date has yet been set.

In addition, and as I have advised the government, my trial
schedule is significant for the balance of the year:

>» September 17-U.S. v. Noort SA-CR-17-112-DMG (client is
very ill- unclear whether he will be well enough for trial in
September)- 2 week bank fraud trial in Los Angles

» October 22-U.S. v. Michaels et. al. SA-CR-16-76-JVS- 3-4
week multiple defendant telemarketing fraud trial- Santa Ana
>» November 26-U.S. v. Le et. al. SA-CR-18-119-AG- 3 week
multiple defendant health care fraud trial- Santa Ana

>» December 3-U.S. v. Garcia et. al. (District of Nevada- Las
Vegas)- conflicts with U.S. v. Le (likely be continued to
January or February, 2020)- 2-3 week multiple defendant
mortgage fraud trial

 

! The case also involves a privilege team from the U.S. Attorney's
Office in Los Angeles. That team requested a 5 terabyte hard drive
for documents, etc., and I complied. They have now returned it to
me, with potentially millions of pages of material.
Case 1:19-cr-00374-DAB Document 14 Filed 07/18/19 Page 3 of 3

All of the above information is public record, either from the Joint
Status Report filed in the California case or the hearing on that
report before Judge Selna on July 8, 2019.

I hope this information is helpful to the Court and counsel. I look
forward to the hearing on July 23, 2019.

Sincerely,

 

H. Dean Steward

cc: AUSA's Robert Sobelman & Matthew Podolsky
Michael Avenatti
